In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana


                        No. 06-21-00043-CV



                AMERICA SAMMOUR, Appellant

                                 V.

ALLSTATE INSURANCE AND ATTORNEY GENERAL PROTECT, Appellees




              On Appeal from the 431st District Court
                     Denton County, Texas
                  Trial Court No. 20-6762-431




            Before Morriss, C.J., Burgess and Stevens, JJ.
             Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION

        Appellant America Sammour filed a timely pro se notice of appeal on April 12, 2021.1

The clerk’s record was filed on June 4, 2021.              The original deadline for Sammour’s appellate

brief was July 5, 2021. At Sammour’s request, this Court extended the deadline for filing his

appellate brief until August 5, 2021.            This Court further extended the deadline for filing

Sammour’s appellate brief, again at his request, until September 7, 2021.

        On September 13, 2021, we received a document that purported to be Sammour’s

appellate brief. On that same date, we sent Sammour a letter explaining that, for numerous

reasons, the document we received was inadequate to serve as a brief because it did not meet the

requirements of Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1.

In our letter, we provided Sammour with a detailed explanation of why the document he

provided to this Court failed to comply with Rule 38.1. We informed Sammour that if he did not

file a brief that complied with Rule 38.1 by October 13, 2021, this appeal would be subject to

dismissal for want of prosecution. See TEX. R. APP. P. 38.8(a).

        On October 4, 2021, Sammour provided this Court with a second document that we

construed as a revised brief. That document also failed to comply with the requirements of Rule




1
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 73.001. We are
unaware of any conflict between precedent of the Second Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                       2
38.1. Because Sammour has failed to provide this Court with a brief meeting the requirements of

Rule 38.1, Sammour’s appeal is ripe for dismissal.2

        Pursuant to Rules 38.8 and 42.3 of the Texas Rules of Appellate Procedure, we dismiss

this appeal for want of prosecution. See TEX. R. APP. P. 38.8, 42.3; see also Running v. City of

Athens, No. 12-18-00047-CV, 2018 WL 2326775, at *1 (Tex. App.—Tyler, May 23, 2018, no

pet.) (mem. op.).




                                                     Ralph K. Burgess
                                                     Justice

Date Submitted:           October 19, 2021
Date Decided:             October 20, 2021




2
 Having provided Sammour with ample opportunity to file a proper brief in this matter, we are disinclined to provide
Sammour with further direction on how to file a brief that complies with Rule 38.1 of the Texas Rules of Appellate
Procedure. Moreover, we do not have the opposing party’s brief and, therefore, cannot affirm upon that brief
without examining the record. See TEX. R. APP. P. 38.8(a)(3).
                                                         3